 

AMENDMENT NO. I TO EMPLOYMENT AGREEMENT

 

This Amendment No. I to Employment Agreement dated May 4, 2018 is made and
entered into effective the 1st day of April, 2019 by and between Global
Healthcare REIT, Inc. (the “Company”) and Zvi Rhine (“Employee”).

 

RECITALS

 



  A. Employee and the Company entered into an Employment Agreement dated May 4,
2018, to be effective January 1, 2018 (the “Employment Agreement”);         B.
Employee and the Company wish to amend Section 4(B) of the Employment Agreement
to define Employee’s eligibility for a performance bonus (“Bonus”) during the
term of the Employment Agreement.

 



NOW, THEREFOR, in consideration of the mutual covenants and agreements contained
herein, the parties agree as follows:

 

1. Defined Terms. Unless otherwise defined herein, capitalized terms shall have
the meaning set forth in the Employment Agreement.

 

2. Conflicting Provisions. In the event of any conflict or inconsistency between
the provisions of this Agreement and the terms of the Employment Agreement, the
provisions of this Agreement shall control. It is the intent that this Agreement
replaces and supersedes in its entirety Section 4(B) of the Employment
Agreement.

 

3. 2018 Bonus. It is agreed that Employee shall receive a performance bonus for
services rendered in 2018 in the amount of $90,000 (the “2018 Bonus”). The 2018
Bonus shall be paid in restricted shares of the Company’s Common Stock valued at
the closing price of trading on the over-the-counter market on the first trading
day following April 1, 2019. The shares will be “restricted securities” within
the meaning of Rule 144 under the Securities Act of 1933, as amended (the
“Securities Act”) and certificates should bear the Company’s customary
restrictive legend. The 2018 Bonus will be subject to customary payroll tax
deductions.

 

4. Employee Bonus Plan. For each completed calendar year beginning in 2019 for
which Employee has performed services for the Company under the Employment
Agreement for the entire year, Employee shall be entitled to a performance bonus
determined and administered as follows:

 

(a) To be eligible for a Bonus, the Company must have achieved positive cash
flow for the year, as shown on the Company’s audited financial statements for
that year.

 

(b) The Bonus will be an amount equal to 15% of the increase, if any, in
consolidated EBITDA for the year compared to the Company’s consolidated EBITDA
for the preceding year. The Bonus will be subject to customary payroll tax
deductions. Consolidated EBITDA shall be determined from the Company’s audited
financial statements for the year in question, which shall be conclusive for all
purposes.

 

(c) The Bonus will not exceed 100% of Base Salary paid to Employee for the year.

 

(d) The Bonus will be paid in either cash, shares of Common Stock, or a
combination of both, as determined by the Compensation Committee of the Board of
Directors, in its sole discretion.

 

(e) If the Bonus is paid in shares of Common Stock, either in whole or in part,
the Common Stock will be valued at the closing price of the Common Stock on its
Principal Market on the first trading day after April 1. The shares of Common
Stock will be “restricted securities” within the meaning of Rule 144 and
certificates evidencing same shall bear the Company’s customary restrictive
legend.

 

(f) The Bonus will be payable as soon as practicable after the Company files its
Annual Report on Form 10-K for the applicable year.



 

IN WITNESS WHEREOF, the parties have set their hands and seal as of the date
above written.

 

GLOBAL HEALTHCARE REIT, INC.   EMPLOYEE       By: /s/ Lance Baller   /s/ Zvi
Rhine   Lance Baller, CEO   Zvi Rhine

 

   

 

 







